

February 6, 2008


Tri-State Title & Escrow
8381 OLD COURTHOUSE ROAD #140
VIENNA , VA 22182
Attention of Johnnie Zarecor


Re: Escrow Agreement


Gentlemen:


This agreement will set forth the terms pursuant to which Barron Partners, L.P.
(“Barron Partners”) will deposit into escrow with you (the “Escrow Agent”) the
sum of Three Million three hundred thousand dollars ($3,300,000) and EOS
Holdings, LLC (“EOS”, together with Barron, the “Investors”) will deposit into
escrow with you (the “Escrow Agent”) the sum of one hundred thousand dollars
($100,000) for disbursement in connection with a financing for Shaanxi Tianren
Organic Food Company, Ltd. pursuant to a proposed securities purchase agreement
(the “Purchase Agreement”). The escrow deposit, together with accrued interest,
is referred to as the “Escrow Fund.”


1. The Escrow Agent agrees to hold the Escrow Fund in an escrow account with the
interest payable to Barron Partners, on and subject to the terms of this Escrow
Agreement. The parties acknowledge that except for this Agreement, the Escrow
Agent is not and will not be a party to any agreement between Barron Partners
and the Company, including a Series B Convertible Preferred Stock Purchase
Agreement by and between Entech Environmental Technologies, Inc. (the “Purchase
Agreement”) and the Investors, and that, as of the date of this Escrow
Agreement, the Purchase Agreement has not been finalized or signed. The Escrow
Agent has and will have no obligations under the Purchase Agreement, and the
Escrow Agent’s only obligations are those expressly set forth in this Escrow
Agreement.
 
2. Barron Partners and EOS agree that each will instruct the Escrow Agent to
release from the Escrow Fund, the sum of $3,300,000 and $100,000 respectively in
accordance with the joint written instructions from the Company, Barron Partners
and EOS if the following conditions shall have been satisfied to Barron
Partners’ satisfaction prior to or contemporaneously with the funding.
 
(a) The Company and Barron Partners and EOS shall have executed the Purchase
Agreement in a form acceptable to all parties.
 
(b) Barron Partners shall be satisfied that all of the conditions to closing
under the Purchase Agreement have been satisfied or waived.
 
(c) Per section 6.25 of the Preferred Stock Purchase Agreement, the Company must
retain $100,000 with the Escrow Agent to be utilized in approximately equal
quarterly installments for public relations and investor relations firms.
 
(d)  Per Section 5.10 of the Preferred Stock Purchase Agreement, at closing the
Escrow Agent shall disperse to the Investor Seventy-Five Thousand Dollars
($75,000.00) for due diligence expenses.
 

--------------------------------------------------------------------------------


 
3. At such time as Barron Partners shall be satisfied that the conditions set
forth in Section 2 of this Agreement have been satisfied or waived, Barron
Partners and EOS shall notify the Escrow Agent by fax or e-mail to such effect
and the Escrow Agent shall wire the sum of $3,400,000 as provided in Section 2
of this Agreement. Any portion of the Escrow Fund in excess of $3,400,000 shall
be transferred to Barron Partners. Notwithstanding the foregoing, until the
execution of the Purchase Agreement, Barron Partners may request that $3,300,000
of the Escrow Funds be paid to Barron Partners and EOS may request that $100,000
of the Escrow Funds be paid to EOS, in which event the Escrow Agent shall
immediately instruct the escrow bank to wire $3,300,000 of the Escrow Funds to
Barron Partners and $100,000 of the Escrow Funds to EOS and shall notify the
Company to such effect.
 
4. If the Escrow Agent shall not have received the notice provided by Section 3
of this Agreement by the close of business on February 29, 2008, or such later
date as Barron Partners shall advise the Escrow agent, then the Escrow Agent
shall, upon receipt of notice from Barron Partners, pay $3,300,000 of the Escrow
Funds to Barron Partners and $100,000 of the Escrow Funds to EOS.
 
5. In the event that the Escrow Agent shall be uncertain as to its obligations
with respect to the Escrow Fund, or shall receive instructions, claims or
demands which, in the Escrow Agent’s opinion, are in conflict with each other or
with any of the provisions of this Agreement, the Escrow Agent shall refrain
from taking any action other than to keep safely all Escrow Fund until the
Escrow Agent shall have written instructions from Barron Partners as to the
disposition of $3,300,000 of the Escrow Fund and from EOS as to the disposition
of $100,000 of the escrow fund or until the Escrow Agent is directed by a final
judgment of a court of competent jurisdiction final beyond right of review. In
addition, in such circumstances, the Escrow Agent may deposit the Escrow Fund
into any court of competent jurisdiction, there to abide a decision of the
court. In this connection, each of the parties consents to the exclusive
jurisdiction of the federal and state courts located in the City, County and
State of New York.
 
6. This Agreement shall terminate upon a distribution of all of the Escrow Fund
pursuant to Section 3 or 4 this Agreement or upon a payment of the Escrow Fund
into court.
 
7. The Company, Barron Partners and EOS shall jointly and severally (i)
reimburse the Escrow Agent for all reasonable expenses incurred by the Escrow
Agent in connection with its duties hereunder and (ii) indemnify and hold
harmless the Escrow Agent against any and all losses, claims, liabilities,
costs, payments and expenses, including reasonable legal fees for counsel who
may be selected by the Escrow Agent, which may be imposed upon or incurred by
the Escrow Agent hereunder, except as a result of the gross negligence or
willful misconduct of the Escrow Agent; provided however, that this Section 7
shall only apply to the Company if the Purchase Agreement is executed prior to
the release of the Escrow Funds in accordance with Section 4 of this Agreement.
 
8. Documentation Fee: The Company shall pay a documentation and closing fee to
the Escrow Agent of $ 2,000.00 out of the Escrow Funds at the closing of the
Purchase Agreement, and Barron Partners shall separately pay a documentation and
closing fee to the Escrow Agent of $ 2,000.00.
 
9. The Escrow Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement. The Escrow Agent shall have no liability
under, or duty to inquire into the terms and provisions of, any agreement
between the parties, including the Purchase Agreement. No person, firm or
corporation will be recognized by the Escrow Agent as a successor or assignee of
any party until there shall be presented to the Escrow Agent evidence
satisfactory to it of such succession or assignment. The Escrow Agent may rely
upon any instrument in writing believed in good faith by it to be genuine and
sufficient and properly presented and shall not be liable or responsible for any
action taken or omitted in accordance with the provisions thereof. The Escrow
Agent shall not be liable or responsible for any act it may do or omit to do in
connection with the performance of its duties as Escrow Agent, except for its
gross negligence or willful misconduct. The Escrow Agent may consult with
counsel, including partners or associates of and attorneys who are of counsel to
the Escrow Agent, and shall be fully protected with respect to any action taken
or omitted by it in good faith on written advice of counsel.
 
2

--------------------------------------------------------------------------------


 
10. The Escrow Agent may at any time resign hereunder by giving written notice
of its resignation to the other parties hereto, at their addresses set forth
below, at least twenty (20) business days prior to the date specified for such
resignation to take effect. If the Escrow Agent shall resign, and upon the
effective date of the resignation of the Escrow Agent, all property then held by
the Escrow Agent pursuant to this Escrow Agreement shall be delivered by the
Escrow Agent to such person as may be designated in writing by the joint
instructions of the Company and Barron Partners, whereupon all such Escrow
Agent’s obligations hereunder shall cease and terminate. If no such person shall
have been designated by such date, all of the Escrow Agent’s obligations
hereunder shall, nevertheless, cease and terminate. The Escrow Agent’s sole
responsibility thereafter shall be to keep safely all property then held by the
Escrow Agent and to deliver the same to a person jointly designated as provided
in this Agreement or, if the parties shall have failed to designate a successor
escrow agent, the Escrow Agent may deposit the Escrow Fund into a court of
competent jurisdiction as provided in Section 5 of this Agreement.
 
11. Any notice, request, demand and other communication hereunder shall be in
writing and shall be deemed to have been duly given if delivered by facsimile or
e-mail (if receipt is confirmed by the recipient) or sent by messenger or
overnight courier service which provides evidence of delivery or by certified or
registered mail, return receipt requested, postage prepaid, and shall be deemed
given when delivered, if to the Company or Barron Partners at their addresses
set forth on the signature page of this Agreement. If any party refuses to
accept delivery (other than notice given by telecopier), notice shall be deemed
to have been given on the date of attempted delivery. Any party may, by like
notice, change the person, address or telecopier number to which notice should
be sent.
 
12. This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York applicable to contracts executed and to be performed
wholly within such State. Each party hereby (a) consents to the exclusive
jurisdiction of the United States district court for the Southern District of
New York and Supreme Court of the State of New York in the County of New York in
any action relating to or arising out of this Agreement, (b) agrees that any
process in any action commenced in such court under this Agreement may be served
upon either (i) by certified or registered mail, return receipt requested, or by
messenger or courier service which obtains evidence of delivery, with the same
full force and effect as if personally served upon him in New York City or (ii)
by any other method of service permitted by law and (c) waives any claim that
the jurisdiction of any such tribunal is not a convenient forum for any such
action and any defense or lack of in personam jurisdiction with respect thereto.
 
13. Section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
3

--------------------------------------------------------------------------------


 
14. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, personal representatives,
successors and assigns; provided, that any assignment of this Agreement or their
rights hereunder by any party hereto without the written consent of the other
parties shall be void. Nothing in this Agreement is intended to confer upon any
other person any rights or remedies under or by reason of this Agreement.
 
15. This Agreement may be executed and delivered in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
16. No modification, waiver or discharge of any provisions of this Agreement
shall bind any party unless it is in writing, specifically refers to this
Agreement and is signed by or on behalf of the party to be bound or affected
thereby.
 
4

--------------------------------------------------------------------------------


 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
Address:
 
BARRON PARTNERS, L.P.
730 5th Ave. , 25th Floor
 
 
 
New York , NY 10019
 
 
 
            
 
By:
BARRON CAPITAL ADVISORS LLC
 
 
 
 
Managing Partner
Phone
 
 
 
 
212-359-0201
                 
 
By: 
/s/ Andrew Barron Worden   
 
 
 
 
Andrew Barron Worden, CEO
Fax: 646-607-2223
 
 
 
 
 
 
 
 
 
Address:
 
 
2560 Highvale Dr.
 
EOS HOLDINGS LLC
Las Vegas, NV 89134
 
 
 
              
 
 
 
 
 
 
By:    
/s/ Jon Carnes 
Phone
 
 
 
Jon Carnes
                
 
 
President
 
 
 
 
 
Fax:
 
 
 
 
 
 
 
 
 
Address:
 
Company: SHAANXI TIANREN ORGANIC FOOD COMPANY, LTD.
          
 
 
 
           
 
 
 
 
 
 
By:
/s/ Yongke Xue
Phone:
 
 
Name:    
Yongke Xue 
          
 
Title:
Director
         

Fax:
           
 
 
 

Address:
 
 
 
 
360 Main St., Suite 100
 
AGREED TO AND ACCEPTED:
Washington, VA 22747
 
 
 
          
 
TRI-STATE TITLE & ESCROW, LLC
         
 
 
 
             
 
By: 
/s/ Guy W. Turner 
 
 
 
 
Guy W. Turner
 
 
 
 
 
Phone: 540-675-2155
 
 
 
Fax: 540-675-3155
               
 
 
 

 
5

--------------------------------------------------------------------------------


 